STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   January 15, 2015
               Plaintiff-Appellee,                                 9:00 a.m.

V                                                                  No. 317206
                                                                   Kent Circuit Court
CHRISTOPHER LEE JOHNSON,                                           LC No. 12-009542-FH

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and BECKERING and SHAPIRO, JJ.

SHAPIRO, J.

        Defendant, Christopher Lee Johnson, was convicted by a jury of second-degree home
invasion, MCL 750.110a(3), and sentenced as a fourth-offense habitual offender, MCL 769.12,
to 8 to 25 years’ imprisonment. He appeals his conviction and sentence as of right. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        The home of Nicholas Simon and Serena Norris was broken into on April 18, 2012. The
perpetrator gained access to the home by kicking in two different doors, as evidenced by the
broken frames and a boot mark impression left on one of the doors. Among the items stolen
from the home were a 52-inch, flat-screen television and several pieces of jewelry, including an
heirloom ring with a cross on it and a class ring. Investigation eventually led police to Jackie
Sturgis, who admitted to the home invasion and implicated defendant.

        At trial, Sturgis testified that she helped defendant commit the home invasion. She stated
that she drove defendant to the home and saw him go around the back. Through a window she
viewed defendant inside the house and then witnessed him exit the home with various items,
including a large television. She thereafter drove defendant to his brother’s home, where
defendant lived, and helped defendant unload some of the stolen items into the garage. She then
accompanied defendant to Grand Rapids, where defendant sold the television. She also, per
defendant’s instructions, sold the ring with a cross on it and gave defendant the proceeds.

        Chet Wood, who was incarcerated with defendant while awaiting trial, testified that he
and defendant spoke about the charged home invasion. Wood testified at trial that he asked
defendant “bottom line, did you do it?” Defendant responded “yeah, but I can’t tell them that.”
Wood also recounted a discussion with defendant in which defendant told him that “between
sellin’ heroin and breakin’ into houses, he was gettin’ about 600 bucks a day.” He also testified

                                                1
that Defendant told him that he had female accomplices—including “some Jackie girl”—and that
some of them were going to testify against him.

       Another witness testified that on defendant’s request he pawned a class ring that was later
determined to have come from the burglarized home and gave defendant the proceeds.

        The prosecution also introduced testimony from Rory Bancroft who gave testimony
regarding a separate burglary, linked to the defendant that bore characteristics similar to those of
the charged offense. She testified that the person who broke into her home had gained access by
breaking in the front door and that she had observed a large footprint on the door. At trial, the
prosecution showed Bancroft several items found in defendant’s brother’s garage, which she
identified as having been stolen in the break-in of her home.

                                 II. OTHER-ACTS EVIDENCE

        On appeal, defendant argues that the trial court erred in allowing Bancroft to testify and
that evidence concerning the invasion of Bancroft’s home was inadmissible under both MRE
404b(1) and MRE 404(b)(2). Defendant failed to preserve this evidentiary issue for appeal by
raising it in the trial court. Thus, our review is for plain error affecting defendant’s substantial
rights. People v Hawkins, 245 Mich. App. 439, 447; 628 NW2d 105 (2001), citing People v
Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).           Defendant also claims that his trial
counsel was ineffective for failing to object to admission of this evidence.

                                        A. MRE 404(b)(1)

      MRE 404(b)(1) sets out the substantive rule regarding admission of “other crimes,
wrongs, or acts” of a person, including an accused. It provides:

               Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

        As MRE 404(b)(1) makes clear, “Michigan’s Rules of Evidence proscribe the use of
character evidence to prove action in conformity therewith.” People v Starr, 457 Mich. 490, 494;
577 NW2d 673 (1998). Specifically, MRE 404(b)(1) prohibits the introduction of evidence of an
individual’s “other crimes, wrongs, or acts” for such a purpose. However, evidence of other
crimes, wrongs, or acts is admissible under MRE 404(b) if (1) the evidence is offered for a
proper purpose and not to prove the defendant’s character or propensity to commit the crime; (2)
it is relevant to an issue or fact of consequence at trial; and (3) the probative value of the
evidence is not substantially outweighed by the danger of unfair prejudice. People v
VanderVliet, 444 Mich. 52, 74-75; 508 NW2d 114 (1993).

      Brancroft’s testimony was relevant to the identification of the perpetrator of the charged
home invasion given that the burglary of her home, to which defendant was linked, was highly

                                                 2
similar to the charged crime in the way they were carried out and the location of the recovered
stolen goods. “[E]vidence of similar misconduct is logically relevant to show that the charged
act occurred where the uncharged misconduct and the charged offense are sufficiently similar to
support an inference that they are manifestations of a common plan, scheme, or system.” People
v Sabin (After Remand), 463 Mich. 43, 63; 614 NW2d 888 (2000). In this case, both home
invasions shared particularized common features. They were each accomplished by kicking in a
door at an unoccupied home, leaving a large boot mark impression on the door, and, in each,
some of the items stolen were stored at defendant’s brother’s home, where defendant was living.
The substantial similarity in which these crimes were accomplished, and the similarity with
respect to where the stolen items were thereafter taken were relevant to, and probative of,
identity. See MRE 401; Sabin (After Remand), 463 Mich. at 66.

        We agree that evidence that defendant committed another home invasion carried with it
the potential that the jury would consider it as propensity evidence and rely upon that
consideration in reaching a verdict. However, on the facts of this case, we do not find that such
prejudice “substantially outweighed” its probative value. MRE 403. First, the probative value
of the evidence as to identity was substantial given their signature characteristics. Second, the
trial court gave the jury a limiting instruction directing it to consider the other acts evidence only
for its permissible purpose. See MRE 105. Third, though probative of identity, the overall
impact of this testimony was minor in the context of the other evidence of guilt which included
defendant’s own admission of guilt and identification of his accomplice by name, as well as
detailed testimony from that accomplice and others.

       Accordingly, because the other acts evidence was offered for a proper purpose and its
probative value of the evidence was not substantially outweighed by the danger of unfair
prejudice, we conclude that its admission was not barred by MRE 404(b)(1).

                                        B. MRE 404(b)(2)

        MRE 404(b)(2) governs the procedural requirements for admission of MRE 404(b)(1)
evidence. It provides that such evidence may only be admitted where the prosecutor provides
reasonable pretrial notice of such evidence or, if he fails to do so, if the trial court excuses such
failure on good cause shown. The provision reads:

               The prosecution in a criminal case shall provide reasonable notice in
       advance of trial, or during trial if the court excuses pretrial notice on good cause
       shown, of the general nature of any such evidence it intends to introduce at trial
       and the rationale, whether or not mentioned in subparagraph (b)(1), for admitting
       the evidence. If necessary to a determination of the admissibility of the evidence
       under this rule, the defendant shall be required to state the theory or theories of
       the defense, limited only by the defendant’s privilege against self-incrimination.
       [Emphasis added.]




                                                  3
        A review of the record confirms that the prosecution failed to adhere to this notice
provision. See Hawkins, 245 Mich. App. at 453. No written notice of the intent to introduce
other acts evidence is contained in the record1 and the prosecution has not referred us to any
proceeding in which oral notice was provided. The record also makes clear that the prosecution
did not seek an exception from this requirement on good cause shown.

          We reject the prosecution’s argument that MRE 404(b)(2) should not be applied as
written. The language of the rule is both unequivocal and mandatory given its use of the word
“shall,” i.e., “the prosecution in a criminal case shall provide reasonable notice in advance of
trial . . . of the general nature of any such evidence it intends to introduce at trial[.]” It is well-
settled that “use of the word ‘shall’ indicates that . . . [the directed action] is mandatory and
imperative.” Scarsella v Pollak, 461 Mich. 547, 549; 607 NW2d 711 (2000) (citations omitted).
Our Supreme Court recently reemphasized this principle:

       Where a statute provides that a public officer “shall” do something within a
       specified period of time and that time period is provided to safeguard someone’s
       rights or the public interest, as does the statute here, it is mandatory, and the
       public officer is prohibited from proceeding as if he or she had complied with the
       statutory notice period. [In re Bail Bond Forfeiture, 496 Mich. 320, 339; 852
       NW2d 747 (2014) (emphasis added).]

       Given the statutory language, we must therefore conclude that the prosecution was
“prohibited from proceeding” with introduction of the other acts evidence given its failure to
provide the mandatory notice as required by MRE 404(b)(2) or otherwise show good cause
during trial for failing to provide the requisite notice. Id. at 339.

       Though the issue is settled by the plain text of the rule, we note that this conclusion is
also supported by the Supreme Court’s analysis in VanderVliet, 444 Mich. 52, and its amendment
of MRE 404(b)(2) following that decision, People v VanderVliet, 445 Mich. 1205; 520 NW2d
338 (1994). Prior to VanderVliet, introduction of other acts evidence against an accused was
sharply limited by the rule in People v Golochowicz, 413 Mich. 298; 319 NW2d 518 (1982),
which interpreted MRE 404 as a rule of exclusion, not inclusion, as was later determined in
VanderVliet. VanderVliet, 444 Mich. at 64-65.

        VanderVliet directed trial court judges to render individual decisions concerning such
evidence not in the abstract but with consideration of the “shifting mosaic of consequential facts”
from case to case. Id. at 87. It also “caution[ed] the bench and bar that other acts evidence must
move through a permissible intermediate inference, such as mens rea, lack of accident, or
common plan or scheme, to be relevant to actus reus.” Id. “Absent such intermediate inference,
the other acts evidence bears only on propensity and is inadmissible.” Id.



1
  The only item in the record cited in the prosecution’s brief was its witness list which contained
Bancroft’s name. However, it provided no information as to her identity or the nature of her
testimony.


                                                  4
         Given the fact that other acts evidence is often both probative and prejudicial, the
VanderVliet Court noted that the determination of admissibility of other acts evidence could be
“extraordinarily difficult.” Id. at 89.2 Accordingly, the Supreme Court opined that such
decisions should not have to be rendered during “the inherent complexity . . . of the modern day
trial[,]” id. at 87, and announced its intent to “require[] the prosecution to give pretrial notice of
its intent to introduce other acts evidence at trial,” Id. at 89. It went on to state that, “[a] notice
requirement prevents unfair surprise and offers the defense the opportunity to marshal arguments
regarding both relevancy and unfair prejudice.” Id. at 89 n 51.

     Not long after VanderVliet, that rule change was effectuated by adding the language of
MRE 404(b)(2) and as noted in Hawkins, 245 Mich. App. at 454-455, the

       essential value and underlying aims of MRE 404(b)(2) are (1) to force the
       prosecutor to identify and seek admission only of prior bad acts evidence that
       passes the relevancy threshold, (2) to ensure that defendant has an opportunity to
       object to and defend against this sort of evidence, and (3) to facilitate a thoughtful
       ruling by the trial court that either admits or excludes this evidence and is
       grounded in an adequate record.[3]

        The prosecution argues that MRE 404(b)(2) does not mandate that notice be in writing.
We agree as the plain text of the rule does not include such a requirement. However, we reject
any suggestion that if there is a question whether oral notice was provided, the trial court must
hold a hearing and determine whether such oral communication occurred and whether its content
satisfied the notice requirement. Such a mechanism would be highly inefficient and
unnecessarily place the court in the position of taking testimony from participating counsel as to
their recollection of oral communications.          It is far simpler, and more consistent with
VanderVliet to require that the mandated notice be provided either in writing or orally in open
court so that both parties and the trial judge, will know as a matter of record whether and what
notice was in fact provided. Accordingly, we hold that where the record does not demonstrate
compliance by the prosecution with the mandatory notice requirement of MRE 404(b)(2), upon
objection by the defense, the trial court shall exclude such evidence absent a showing of “good
cause” for the failure to provide such notice. 4 As such, the prosecution’s failure to give notice in
accordance with MRE 404(b)(2) was plain error. Hawkins, 245 Mich. App. at 453 (“failure to give
notice [of prior bad acts evidence] is plain error because the court rule unambiguously requires
notice to the defense at some time before the prosecutor introduces [it].).”




2
  In Sabin (After Remand), 463 Mich. at 57 n 5, the Supreme Court noted that even where notice
is provided, “the trial court’s task is not an easy one.”
3
  As Hawkins involved a bench trial, any error under MRE 404(b) presented a substantially lower
risk of prejudice to the defendant than it would in a jury trial.
4
 The prosecution has not argued that there was good cause for its failure to provide pre-trial
notice. Moreover, any such determination must first be made by the trial court.


                                                  5
         Having concluded that there was plain error, we must consider whether, in the context of
the other evidence, it requires reversal. Reversal is only warranted “when the plain, forfeited
error resulted in the conviction of an actually innocent defendant or when an error seriously
affect[ed] the fairness, integrity or public reputation of judicial proceedings.” People v Pipes,
475 Mich. 267, 279; 715 NW2d 290 (2006) (quotation marks, citation, and formatting omitted).
Based on that standard, we conclude that reversal is not warranted in this case. As discussed
earlier, the jury heard detailed testimony from defendant’s accomplice that she personally saw
defendant break down the door, enter the victim’s home several times, each time emerging from
the home with several items (matching those the victims reported as stolen). She testified that
she and defendant then drove to his brother’s garage where he stored several of the items, where
they were later found. She also testified that she traveled with defendant to another location
where he sold the stolen television. Another witness testified that during a conversation the
defendant explicitly admitted his guilt. A third witness testified that defendant asked him to
pawn a ring for him that was later identified as belonging to the victim. In response to this
evidence, defendant offered no rebuttal. Given these proofs, we cannot say that the “plain,
forfeited error resulted in the conviction of an actually innocent defendant or when an error
seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings.” Id.

        In sum, we agree that admission of the other acts evidence was error. However, given the
overwhelming and unrebutted affirmative evidence of defendant’s guilt, independent of the other
acts evidence, we conclude that reversal is not warranted in this case.

         Defendant also argues that by virtue of his counsel’s failure to object to the admission of
the other acts evidence on notice grounds, he was deprived of the effective assistance of counsel.
We agree that counsel’s failure to object fell below an objective standard of reasonableness and
that there was no strategic reason for this failure. However, for the same reasons just discussed,
we conclude that, but for counsel’s error, there is not a reasonable probability that the result of
the trial would have been different. See People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92
(2010).

                                        III. SENTENCING

        Defendant next raises a host of unpreserved sentencing issues, which we review for plain
error affecting substantial rights. People v Loper, 299 Mich. App. 451, 456-457; 830 NW2d 836
(2013). Defendant first argues that the trial court failed to articulate how it arrived at defendant’s
sentence and why such a sentence was proportionate. We disagree. “A trial court must articulate
its reason for imposing a sentence on the record at the time of sentencing.” People v Conley, 270
Mich. App. 301, 312; 715 NW2d 377 (2006). “The articulation requirement is satisfied if the trial
court expressly relies on the sentencing guidelines in imposing the sentence or if it is clear from
the context of the remarks preceding the sentence that the trial court relied on the sentencing
guidelines.” Id. at 313. Here, the trial court expressly indicated that it had reviewed defendant’s
Presentence Investigation Report (PSIR) and that it was sentencing defendant within the
guidelines. Thus, it satisfied the articulation requirement. Id. Moreover, the trial court was not
required to articulate why the sentence was proportionate because it was within the guidelines
range and was therefore presumptively proportionate. People v Powell, 278 Mich. App. 318, 323;
750 NW2d 607 (2008); People v Nunez, 242 Mich. App. 610, 618; 619 NW2d 550 (2000).


                                                  6
        Defendant next argues that the trial court failed to consider various mitigating factors,
such as his mental health and substance abuse histories, his family support, and his remorse.
However, as defendant readily acknowledges, the trial court was not required to consider such
mitigating factors when it sentenced him. People v Osby, 291 Mich. App. 412, 416; 804 NW2d
903 (2011). In any event, defendant’s claim is belied by the record, which indicates that the trial
court reviewed defendant’s PSIR and the information contained therein. Defendant also argues
that based on his history of substance abuse, there is an inference that he suffers from a “serious
mental disease” that warranted a downward departure, and that the trial court erred by failing to
conduct an assessment of his rehabilitative potential. However, defendant cites no authority to
support his argument that a downward departure is warranted based on such facts under
Michigan’s sentencing guidelines. Moreover, there is no record support that defendant actually
suffered from a mental illness and we reject defendant’s argument that such an illness should be
inferred simply because defendant had a history of substance abuse. Finally, there is no
requirement for a trial court to conduct a detailed assessment of defendant’s rehabilitative
potential, despite defendant’s claim to the contrary. Defendant also argues that he was entitled to
a downward departure for accepting responsibility for his crime. However, he cites no authority
that a downward departure is required in such a case. Moreover, a review of the sentencing
transcript demonstrates that the defendant did not accept responsibility for his crime.

        Defendant next argues that his sentence was “excessive” under state and federal
constitutional principles. We assume that defendant is arguing that his sentence constitutes cruel
and/or unusual punishment under either US Const, Am VIII or Const 1963, art 1, § 16.
However, defendant’s sentence was within the recommended minimum sentence range under the
legislative guidelines, and therefore constitutes neither cruel nor unusual punishment. Powell,
278 Mich. App. at 323; People v DiVietri, 206 Mich. App. 61, 63-64; 520 NW2d 643 (1994).

       Defendant also summarily claims that the trial court relied upon incomplete and
inaccurate information in sentencing him. However, defendant’s claim that the trial court relied
upon incomplete information is anchored to his claims that the trial court should have considered
various mitigating factors and fully assessed his rehabilitative potential, which as discussed
above, lack merit. Moreover, with respect to defendant’s claim that the trial court relied upon
inaccurate information, defendant does not identify what information the trial court relied upon
that was allegedly inaccurate. Thus, these claims lack merit.

         Finally, defendant summarily argues that his trial counsel was ineffective for failing to
object to the imposition of his sentence. However, as none of defendant’s various arguments
relating to the validity of his sentence have any merit, his trial counsel was not ineffective for
failing to raise such claims. Snider, 239 Mich. App. at 425.

       Affirmed.

                                                            /s/ Douglas B. Shapiro
                                                            /s/ Michael J. Kelly
                                                            /s/ Jane M. Beckering




                                                7